81 F.3d 172
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jerry L. HUNT, Plaintiff-Appellant,v.HUTCHINSON CORRECTIONAL FACILITY, Defendant-Appellee.
No. 96-3004.
United States Court of Appeals, Tenth Circuit.
March 26, 1996.

Before BRORBY, EBEL, and HENRY, Circuit Judges.

ORDER AND JUDGMENT1

1
Appellant, an inmate at the Hutchinson Correctional Facility, brought this civil rights action pursuant to 42 U.S.C. Section 1983, alleging an Eighth Amendment violation.   Specifically, Appellant alleged that the facility denied him a request for Tylenol and advised him that he must purchase it through the prison canteen at a time when Appellant was in segregation and could not make the purchase through the canteen.   The district court dismissed Appellant's complaint for failing to state a claim on the grounds that Appellant did not show that prison officials had been deliberately indifferent to any "serious medical needs" under Estelle v. Gamble, 429 U.S. 97, 104 (1976).   We agree.   Because we consider Appellant's claim to be legally frivolous, we deny Appellant's motion to proceed in forma pauperis.2


2
In order to succeed on his motion to proceed in forma pauperis, Appellant must show both:  (1) a financial inability to pay the required filing fees;  and (2) the existence of a reasoned, nonfrivolous argument on the law and facts in support of the issues raised on appeal.   See 28 U.S.C.1915(a) (1988);  Coppedge v. United States, 369 U.S. 438 (1962);  Ragan v. Cox, 305 F.2d 58 (10th Cir.1962).   We conclude that Appellant can make no rational argument on the law or facts in support of the issues raised on appeal, and fails to meet the second requirement outlined above.


3
Therefore, the motion for leave to proceed on appeal without prepayment of costs or fees is denied.   It is further ordered as follows:  (1) the filing fee is waived;  (2) the appeal is dismissed because no rational argument can be made;  and (3) the mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The case is therefore ordered submitted without oral argument